Name: Commission Regulation (EC) No 414/2009 of 30 April 2009 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  EU finance;  trade
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 125/6 COMMISSION REGULATION (EC) No 414/2009 of 30 April 2009 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Regulation (EC) No 648/2005 of the European Parliament and of the Council (2) introduced in Regulation (EEC) No 2913/92 the obligation to lodge entry or exit summary declarations by electronic means. Starting from 1 July 2009, the lodgement of a paper-based export customs declaration is allowed only where the computerised system of the customs authorities is not functioning or where the electronic application of the person lodging the declaration is not functioning. (2) An alternative version of the Transit Accompanying Document (the Transit/Security Accompanying Document) and the related list of items should be established to include the data required in Annex 30A to Commission Regulation (EEC) No 2454/93 (3) to enhance security. (3) The Export Accompanying Document and the related list of items provided for in Article 796a of Regulation (EEC) 2454/93 should also be adapted to include the data set out in Annex 30A to Regulation (EEC) No 2454/93. (4) Where the persons lodging the declaration cannot provide the customs authorities with export and exit summary declarations data using the normal computerised procedures because the computerised system of the customs authorities or the electronic application of the person lodging the declaration is not functioning, they should be permitted to use an alternative paper procedure that enables them to provide the necessary information to the customs authorities. To this end, it is necessary to provide for the use of a form, the Export/Security Single Administrative Document, that can contain both export declaration and exit summary declaration data. (5) For situations where the computerised system of the customs authorities is not functioning or where the electronic application of the person lodging the declaration is not functioning it is necessary to provide for a paper-based Security and Safety Document that should be used for entry summary declarations and for exit summary declarations. It should contain the data defined in Annex 30A to Regulation (EEC) No 2454/93 and it should be supplemented by a list of items where the consignment consists of more than one item of goods. (6) In order to give economic operators the widest possible range of options to provide the required data where all customs and private computerised systems are not functioning, it is necessary to allow customs authorities to authorise them to communicate this data by commercial documents providing the documents produced to customs authorities contain the particulars laid down for entry or exit summary declarations in Annex 30A to Regulation (EEC) No 2454/93. (7) Since the provisions of Commission Regulation (EC) No 1875/2006 (4) relating to safety and security apply from 1 July 2009, the corresponding provisions laid down in this Regulation should apply from the same date. Commission Regulation (EEC) No 2454/93 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. Article 183(2) is amended as follows: (a) the second subparagraph is replaced by the following: In the cases referred to in points (a) and (b) of the first subparagraph, the paper-based entry summary declaration shall be made using the Security and Safety Document form, corresponding to the specimen set out in Annex 45i. Where the consignment for which an entry summary declaration is made consists of more than one item of goods, the Security and Safety Document shall be supplemented by a list of items corresponding to the specimen set out in Annex 45j. The list of items shall form an integral part of the Security and Safety Document.; (b) the following subparagraph is added: In the cases referred to in points (a) and (b) of the first subparagraph, the customs authorities may allow the Security and Safety Document to be replaced by, or complemented by, commercial documents provided the documents submitted to the customs authorities contain the particulars laid down for entry summary declarations in Annex 30A.; 2. in Article 340b the following point 6a is added: 6a. Transit/security accompanying document : means the document printed by the computerised system to accompany the goods based on the data of the transit declaration and the entry or exit summary declaration.; 3. Article 358 is amended as follows: (a) in paragraph 2, first subparagraph, the introductory phrase is replaced by the following: 2. Following the release of goods, the Transit Accompanying Document or the Transit/Security Accompanying Document shall accompany the goods placed under the Community transit procedure. It shall correspond to the specimen and particulars of the Transit Accompanying Document in Annex 45a or, in situations where data referred to in Annex 30A are provided in addition to transit data, to the specimen and particulars of the Transit/Security Accompanying Document set out in Annex 45e and the Transit/Security List of Items set out in Annex 45f. The document shall be made available to the operator in one of the following ways:; (b) paragraph 3 is replaced by the following text: 3. Where the declaration contains more than one item of goods, the Transit Accompanying Document referred to in paragraph 2 shall be supplemented by a list of items corresponding to the specimen set out in Annex 45b. The Transit/Security Accompanying Document referred to in paragraph 2 shall always be supplemented by the list of items set out in Annex 45f. The list of items shall form an integral part of the Transit Accompanying Document or the Transit/Security Accompanying Document.; 4. in Article 787, paragraph 2 is replaced by the following: 2. Where the custom authorities' computerised system is not functioning or where the electronic application of the person lodging an export declaration is not functioning, the customs authorities shall accept a paper-based export declaration provided that it is made in one of the following ways: (a) using a form corresponding to the specimen set out in Annexes 31 to 34 complemented by a Security and Safety Document corresponding to the specimen set out in Annex 45i and a Security and safety List of Items corresponding to the specimen set out in Annex 45j; (b) using an Export/Security Single Administrative Document corresponding to the specimen set out in Annex 45k and an Export/Security List of Items corresponding to the specimen set out in Annex 45l. The form shall contain the minimum list of data set out in Annex 37 and in Annex 30A for the export procedure.; 5. Articles 796a is amended as follows: (a) in paragraph 1 the words Annex 45c are replaced by Annex 45g; (b) in paragraph 2 the words Annex 45d are replaced by Annex 45h; 6. in Article 796c second paragraph, the words Annex 45c are replaced by Annex 45g; 7. Article 842b(3) is amended as follows: (a) the second subparagraph is replaced by the following: In the cases referred to in points (a) and (b) of the first subparagraph, the paper-based exit summary declaration shall be made using the Security and Safety Document corresponding to the specimen set out in Annex 45i. Where the consignment for which an exit summary declaration is made consists of more than one item, the Security and Safety Document shall be supplemented by a list of items corresponding to the specimen set out in Annex 45j. The list of items shall form an integral part of the Security and Safety Document.; (b) the following third subparagraph is added: In the cases referred to in points (a) and (b) of the first subparagraph, customs authorities may allow the Security and Safety Document to be replaced by, or complemented by, commercial documents provided the documents submitted to customs authorities contain the particulars laid down for exit summary declarations in Annex 30A.; 8. in Articles 183, 359(1) and (4), 360(1) and (2), 361(3) and (4), 406(1)and (2), 408(1)(d), 454(4), 454b(2) and (4), 455(1) and 457b(2) and (3), the words Transit accompanying document are replaced by Transit accompanying document  Transit/security accompanying document; 9. Annex 37d is amended as follows: (a) in point 3.1, third indent, Transit accompanying document (TAD) is replaced by Transit accompanying document (TAD)  Transit/security accompanying document (TSAD); (b) in points 3.2, 3.3, 4.1, 7, 8, 18 and 30.1, TAD is replaced by TAD/TSAD; (c) in point 3.2 the words Annex 37 and 45a are replaced by Annex 37, 45a and 45e; 10. Annexes 45c and 45d are deleted; 11. Annex 45e set out in Annex I to this Regulation is inserted; 12. Annex 45f set out in Annex II to this Regulation is inserted; 13. Annex 45g set out in Annex III to this Regulation is inserted; 14. Annex 45h set out in Annex IV to this Regulation is inserted; 15. Annex 45i set out in Annex V to this Regulation is inserted; 16. Annex 45j set out in Annex VI to this Regulation is inserted; 17. Annex 45k set out in Annex VII to this Regulation is inserted; 18. Annex 45l set out in Annex VIII to this Regulation is inserted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 117, 4.5.2005, p. 13. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 360, 19.12.2006, p. 64. ANNEX I ANNEX 45e (referred to in Article 358(2)) TRANSIT/SECURITY ACCOMPANYING DOCUMENT (TSAD) CHAPTER I Specimen of the Transit/Security Accompanying Document CHAPTER II Explanatory notes and particulars (data) for the Transit/Security Accompanying Document The acronym BCP  (Business continuity plan) used in this Chapter refers to situations in which the fallback procedure defined in Article 340b(7) applies. The Transit/Security Accompanying Document contains data valid for the whole of the declaration. The information contained in the Transit/Security Accompanying Document shall be based on data derived from the transit declaration; where necessary, that information will be amended by the principal and/or verified by the office of departure. The paper to be used for the Transit/Security Accompanying Document can be of green colour. In addition to the provisions in the explanatory notes of Annexes 30A, 37 and 38, particulars have to be printed as follows: 1. MRN (MOVEMENT REFERENCE NUMBER): The MRN is to be printed on the first page and on all lists of items except where these forms are used in the context of the BCP in which cases no MRN is allocated. The information is alphanumerical and comprises 18 characters following the prescriptions below: Field Content Field type Examples 1 Last two digits of year of formal acceptance of the transit declaration (YY) Numeric 2 06 2 Identifier of the country where the movement originates (alpha 2 country code) Alphabetic 2 RO 3 Unique identifier for transit movement per year and country Alphanumeric 13 9876AB8890123 4 Check digit Alphanumeric 1 5 Fields 1 and 2 as explained above. Field 3 shall be filled in with an identifier for the transit transaction. The way that field is used is under the responsibility of national administrations but each transit transaction handled during one year within the given country must have a unique number. National administrations that want to have the office reference number of the customs authorities included in the MRN, could use up to the first 6 characters to insert the national number of the office. Field 4 shall be filled with a value that is a check digit for the whole MRN. This field allows for detection of an error when capturing the whole MRN. The MRN  shall also be printed in bar code mode using the standard code 128 , character set B . 2. BOX SEC. DECL. (S00): Indicate code S where the Transit/Security Accompanying Document contains security information as well. Where this Document does not contain security information, the box shall be left blank. 3. BOX FORMS (3): First subdivision: serial number of the current printed sheet, Second subdivision: total number of sheets printed (including list of items) 4. BOX REFERENCE NUMBERS (7): Indicate LRN or/and UCR. LRN  a local reference number as defined in Annex 37a. UCR  a Unique Consignment Reference Number as referred to in Annex 37, title II, box 7. 5. IN THE SPACE TO THE RIGHT OF BOX CONSIGNEE (8): Name and address of the customs office to which the return copy of the Transit/Security Accompanying Document shall be returned. 6. BOX OTHER SCI (S32): Enter other specific circumstance indicator. 7. BOX OFFICE OF DEPARTURE (C):  Reference number of the office of departure,  Acceptance date of the transit declaration,  The name and the authorisation number of the authorised consignor (if any). 8. BOX CONTROL BY OFFICE OF DEPARTURE (D):  Control results,  Seals affixed or the indication - -  identifying the Waiver  99201 ,  The indication Binding itinerary , where appropriate. The Transit/Security Accompanying Document shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this Regulation. 9. FORMALITIES EN ROUTE Between the time when the goods leave the office of departure and the time they arrive at the office of destination, certain details may have to be added on the Transit/Security Accompanying Document accompanying the goods. The details relate to the transport operation and must be entered by the carrier responsible for the means of transport on which the goods are loaded as and when the corresponding activities are carried out. The particulars may be added legibly by hand, in which case the entries should be made in ink and in block letters. Carriers are reminded that goods can be transhipped only under an authorisation of the customs authorities of the country in whose territory the transhipment is to be made. Where those authorities consider that the Community transit operation concerned may continue in the normal way they shall, once they have taken any steps that may be necessary, endorse the Transit/Security Accompanying Documents. The customs authorities at the office of transit or office of destination, as the case may be, have the obligation to incorporate into the system the added data on the Transit/Security Accompanying Document. The data can also be incorporated by the authorised consignee. The boxes and activities involved are: 10. TRANSHIPMENT: USE BOX 55 Box Transhipment (55): The carrier must complete the first three lines of this box when goods are transhipped from one means of transport to another or from one container to another in the course of the operation in question. However where goods are carried in containers that are to be transported by road vehicles, customs authorities may authorise the principal to leave box 18 blank where the logistical pattern at the point of departure may prevent the identity and nationality of the means of transport from being provided at the time of establishment of the transit declaration, and where they can ensure that the proper information concerning the means of transport shall be subsequently entered in box 55. 11. OTHER INCIDENTS: USE BOX 56 Box Other incidents during carriage (56): Box to be completed in accordance with current obligations regarding transit. In addition, where goods have been loaded on a semi-trailer and the tractor is changed during the journey (without the goods being handled or transhipped), enter in this box the registration number and nationality of the new tractor. In this case, endorsement by the competent authorities is not necessary. ANNEX II ANNEX 45f (referred to in Article 358(3)) TRANSIT/SECURITY LIST OF ITEMS (TSLoI) CHAPTER I Specimen of the Transit/Security List of Items CHAPTER II Explanatory notes and particulars (data) for the Transit/Security List of Items The acronym BCP  (Business continuity plan) used in this Chapter refers to situations in which the fallback procedure defined in Article 340b(7) applies. The Transit/Security List of Items shall contain the data specific to items of goods within the declaration. The boxes of the list of items are vertically expandable. In addition to the provisions in the explanatory notes of Annexes 30A and 37, particulars have to be printed as follows, if appropriate using codes: 1. Box MRN  movement reference number as defined in Annex 45e. The MRN is to be printed on the first page and on all lists of items except where these forms are used in the context of the BCP in which cases no MRN is allocated. 2. The particulars of the different boxes at item level have to be printed as follows: (a) Box Item No (32)  serial number of the current item; (b) Box Tpt.Ch.M.pay.code (S29)  enter transport charges method of payment code; (c) UNDG (44/4)  UN Dangerous Goods code; (d) Box Forms (3):  First subdivision: serial number of the current printed sheet,  Second subdivision: total number of sheets printed (Transit/Security List of Items). ANNEX III ANNEX 45g (referred to in Article 796a) EXPORT ACCOMPANYING DOCUMENT (EAD) CHAPTER I Specimen of the Export Accompanying Document CHAPTER II Explanatory notes and particulars (data) for the Export Accompanying Document The acronym BCP  (Business continuity plan) used in this Chapter refers to situations in which the fallback procedure defined in Article 787(2) applies. The Export Accompanying Document contains data valid for the whole of the declaration and for one item of goods. The information contained in the Export Accompanying Document shall be based on data derived from the export declaration; where necessary, that information will be amended by the declarant/representative and/or verified by the office of export. In addition to the provisions in the explanatory notes of Annexes 30A and 37, particulars have to be printed as follows: 1. BOX MRN (movement reference number): The MRN is to be printed on the first page and on all lists of items except where these forms are used in the context of the BCP in which cases no MRN is allocated. The information is alphanumerical and comprises 18 characters following the prescriptions below: Field Content Field type Examples 1 Last two digits of year of formal acceptance of the export declaration (YY) Numeric 2 06 2 Identifier of the country of export. (alpha 2 code as provided for box 2 of the Single Administrative Document in Annex 38) Alphabetic 2 RO 3 Unique identifier for export operation per year and country Alphanumeric 13 9876AB8890123 4 Check digit Alphanumeric 1 5 Fields 1 and 2 as explained above. Field 3 shall be filled in with an identifier for the export control system transaction. The way that field is used is under the responsibility of national administrations but each export transaction handled during one year within the given country must have a unique number. National administrations that want to have the office reference number of the competent authorities included in the MRN, could use up to the first 6 characters to insert the national number of the office. Field 4 shall be filled with a value that is a check digit for the whole MRN. This field allows for detection of an error when capturing the whole MRN. The MRN  shall also be printed in bar code mode using the standard code 128 , character set B . 2. BOX SEC. DECL. (S00): Indicate code S where the Export Accompanying Document contains security information as well. Where this Document does not contain security information, the box shall be left blank. 3. BOX CUSTOMS OFFICE: Reference number of the office of export. 4. BOX REFERENCE NUMBER (7): Indicate LRN or/and UCR: LRN  a local reference number as defined in Annex 37a. UCR  a Unique Consignment Reference Number as referred to in Annex 37, title II, box 7. 5. BOX OTHER SCI (S32): Enter other specific circumstance indicator. 6. THE PARTICULARS OF THE DIFFERENT BOXES AT ITEM LEVEL HAVE TO BE PRINTED AS FOLLOWS: (a) Box Item No (32)  serial number of the current item; (b) Box UNDG (44/4)  UN Dangerous Goods code. The Export Accompanying Document shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this Regulation. ANNEX IV ANNEX 45h (referred to in Article 796a) EXPORT LIST OF ITEMS (ELoI) CHAPTER I Specimen of the Export List of Items CHAPTER II Explanatory notes and particulars (data) for the Export List of Items The export List of Items contains the data specific to items of goods within the declaration. The boxes of the export list of items are vertically expandable. In addition to the provisions in the explanatory notes of Annexes 30A and 37, the particulars have to be printed as follows, if appropriate using codes: 1. Box MRN  movement reference number as defined in Annex 45g. The MRN shall be printed on first page and on all lists of items. 2. The particulars of the different boxes at item level have to be printed as follows: (a) Box Item No (32)  serial number of the current item; (b) Box UNDG (44/4)  UN Dangerous Goods code. ANNEX V ANNEX 45i (referred to in Articles 183(2), 787(2)(a) and 842b(3)) SECURITY AND SAFETY DOCUMENT (SSD) CHAPTER I Specimen of the Security and Safety Document CHAPTER II Explanatory notes and particulars (data) for the Security and Safety Document The form contains header level information and the information for one item of goods. The information contained in the Security and Safety Document shall be based on data provided for the entry or exit summary declaration; where necessary, that information will be amended by the person lodging the summary declaration and/or verified by the office of entry or exit respectively. The Security and Safety Document shall be completed by the person lodging the summary declaration. In addition to the provisions in the explanatory notes of Annexes 30A and 37, particulars have to be printed as follows: 1. Box MRN  movement reference number as defined in Annex 45e or ad-hoc references issued by the customs office. The MRN shall be printed on first page and on all lists of items; 2. Customs office: Reference number of the office of entry/exit; 3. Box Declaration type (1): Codes IM  or EX  according to whether the document contains Entry summary declaration or exit summary declaration data; 4. Box Reference number (7): Enter LRN  LRN  a local reference number as defined in Annex 37a; 5. Box First place arr.cde (S11): First place of arrival code; 6. Box Date/time arr. first place cust. Terr. (S12): Enter date and time of arrival at first place of arrival in Customs territory; 7. Box T.C.M.paym.cde (S29): Enter transport charges method of payment code; 8. Box UNDG (S27)  UN Dangerous Goods code; 9. Box Other SCI (S32): Enter other specific circumstance indicator. The Security and Safety Document shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this Regulation. ANNEX VI ANNEX 45j (referred to in Articles 183(2), 787(2)(a) and 842b(3)) SECURITY AND SAFETY LIST OF ITEMS (SSLoI) CHAPTER I Specimen of the Security and Safety List of Items CHAPTER II Explanatory notes and particulars (data) for the Security and Safety List of Items The boxes of the list of items are not vertically expandable. In addition to the provisions in the explanatory notes of Annexes 30A and 37, the particulars of the different boxes have to be printed as follows: Box Item No (32)  serial number of the current item; Box T.C.M.paym.cde (S29)  transport charges method of payment code; Box UNDG (S27)  UN Dangerous Goods code. ANNEX VII ANNEX 45k (referred to in Article 787) EXPORT/SECURITY SAD (ESS) CHAPTER I Specimen of the Export/Security SAD CHAPTER II Explanatory notes and particulars (data) for the Export/Security SAD The acronym BCP  (Business continuity plan) used in this Chapter refers to situations in which the fallback procedure defined in Article 787(2) applies. The form contains all information necessary for export and exit data where export and security data are provided together. The form includes information at header level and for one item of goods. It is designed to be used in the context of the BCP. There are three copies of the Export/Security SAD: Copy 1 is kept by the authorities of the Member State in which export (dispatch) or Community transit formalities are completed; Copy 2 is used for statistical purposes by the Member State of export; Copy 3 is returned to the exporter after being stamped by the customs authority. The Export/Security SAD contains data valid for the whole of the declaration. The information contained in the Export/Security SAD shall be based on data derived from the export and exit declaration; where necessary, that information will be amended by the declarant/representative and/or verified by the office of export. In addition to the provisions in the explanatory notes of Annexes 30A and 37, particulars have to be printed as follows: 1. Box MRN (movement reference number): The MRN is to be printed on the first page and on all lists of items except where these forms are used in the context of the BCP in which cases no MRN is allocated. The information is alphanumerical and comprises 18 characters following the prescriptions below: Field Content Field type Examples 1 Last two digits of year of formal acceptance of the export declaration (YY) Numeric 2 06 2 Identifier of the country of export. (alpha 2 code as provided for box 2 of the Single Administrative Document in Annex 38) Alphabetic 2 RO 3 Unique identifier for export operation per year and country Alphanumeric 13 9876AB8890123 4 Check digit Alphanumeric 1 5 Fields 1 and 2 as explained above. Field 3 shall be filled in with an identifier for the export control system transaction. The way that field is used is under the responsibility of national administrations but each export transaction handled during one year within the given country must have a unique number. National administrations that want to have the office reference number of the competent authorities included in the MRN, could use up to the first 6 characters to insert the national number of the office. Field 4 shall be filled with a value that is a check digit for the whole MRN. This field allows for detection of an error when capturing the whole MRN. The MRN  shall also be printed in bar code mode using the standard code 128 , character set B . 2. Box 7 reference numbers: Indicate LRN or/and UCR. LRN  a local reference number as defined in Annex 37a. UCR  a Unique Consignment Reference Number as referred to in Annex 37, title II, box 7. 3. Box Other SCI (S32): Enter other specific circumstance indicator. The Export/Security SAD shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this Regulation. ANNEX VIII ANNEX 45l (referred to in Article 787) EXPORT/SECURITY SAD LIST OF ITEMS (ESSLoI) CHAPTER I Specimen of the Export/Security SAD List of Items CHAPTER II Explanatory notes and particulars (data) for the Export/Security SAD List of Items The Export/Security SAD List of Items contains the data specific to items of goods within the declaration. The boxes of the list of items are vertically expandable. In addition to the provisions in the explanatory notes of Annexes 30A and 37, particulars have to be printed as follows: 1. Box MRN  movement reference number as defined in Annex 45k. The MRN shall be printed on the first page and on all lists of items. 2. The particulars of the different boxes at item level have to be printed as follows:  Box Item No (32)  serial number of the current item,  Box Documents produced/ Certificates (44/1): this box contains also the transport document number, where appropriate,  Box UNDG (44/4)  UN Dangerous Goods code.